Case 2:19-cv-01391-CBM-RAO Document 42 Filed 07/20/20 Page 1 of 1 Page ID #:374



 1                             UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
 3
 4   PERMACITY CORP. and                          Case No. 2:19-cv-01391 CBM (RAOx)
     PERMACITY SOLAR INC.,
 5                                                ORDER DISMISSING CASE WITH
 6                Plaintiff,                      PREJUDICE [JS-6]

 7         v.
 8   ORION SOLAR RACKING INC.,
     BOB (aka BABAK) SINAI and AHMET
 9   AKMAN,
10
                  Defendants.
11
12
13         Before the Court is Plaintiffs PermaCity Corp. and PermaCity Solar Inc. and
14   Defendants Orion Solar Racking Inc., Bob (aka Babak) Sinai and Ahmet Akman’s
15   (collectively, “the Parties”) Stipulation to Dismiss with Prejudice (“Stipulation”).
16         The Court having reviewed the Parties’ Stipulation, rules as follows: This case,
17   including all claims and counterclaims, is dismissed with prejudice. The Court shall
18   retain jurisdiction to enforce the Parties’ June 22, 2020, Settlement Agreement.
19
20         PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
22   Dated:     JULY 20, 2020
                                         Honorable Consuelo B. Marshall
23                                       United States District Judge
24
25
26
27
28
                                                -1-
